IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1483 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                 v.                        :   Nos. 55 DB 2009 and 166 DB 2010
                                           :
JOHN P. HALFPENNY,                         :   Attorney Registration No. 85041
                 Respondent                :   (Montgomery County)


                                      ORDER


PER CURIAM:


      AND NOW, this 10th day of December, 2014, there having been filed with this

Court by John P. Halfpenny his verified Statement of Resignation dated November 2,

2014, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of John P. Halfpenny is accepted; he is disbarred

on consent from the Bar of the Commonwealth of Pennsylvania, retroactive to October

7, 2009; and he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent

shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.